PER CURIAM.
John W. Mann appeals an order denying his motion to correct illegal sentence under Florida Rule of Criminal Procedure 3.800. We affirm.
We have taken judicial notice of this court’s file in Mann v. State, 824 So.2d 330 (Fla. 3d DCA 2002).
*1062As to point one, the sentencing order designates the counts to which it applies and is not a prohibited “general sentence.” To the extent that defendant-appellant Mann is claiming that the sentences on counts two and three exceeded the legal maximum when imposed in 1997, the sentences on those counts were corrected by the subsequent sentencing orders and the point is now moot.
As to point two, the predicate offense for habitualization as a habitual violent felony offender (HVO) was aggravated assault, not aggravated stalking. See Adams v. State, 759 So.2d 742 (Fla. 3d DCA 2000).
As to point three, the plea bargain was .plainly for an HVO sentence. We reject point four on authority of Rodriguez v. State, 766 So.2d 1147 (Fla. 3d DCA 2000).
Affirmed.